STEPHENS, Chief Justice,
dissenting.
Respectfully, I dissent. The Kentucky persistent felony offender statute requires, as a basis, a previous conviction of a felony. KRS 532.080. A felony conviction is a conviction bringing a minimum sentence of one year or more. The underlying Ohio conviction while nominally a felony allowed a minimum sentence of six months. A crime which carries a six-month penalty in Kentucky is a misdemeanor and cannot be used to support a persistent felony offender conviction.